DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed towards a mental process of calculations and different determinations, mathematical concepts and following rules all of which are considered abstract ideas.  These processes can be completed completely in the human mind or with the aid of a pencil and paper.  The claimed invention is directed to the abstract idea of mental processes, mathematical concepts and following rules without significantly more. The claim(s) recite(s) the calculation of trajectory, detection of time, determining impact point with different sub steps, the calculation of speed, measuring of the length of time and impact point derived through specific formulas and the utilization of specific frames of a video for calculations.  
This judicial exception is not integrated into a practical application because the additional elements amount to generic devices well known in the art.  The use of a computer, microphones and/or video cameras do not add meaningful limitations to the mental processes to place the abstract idea into a practical application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

With regard to Applicant’s “calculation means” and “determining means” of claim 14, the language appears to be an attempt to invoke 35 USC 112, 6th paragraph interpretation of the claims.
In the instant case, applicant appears to have met the limitations set forth in MPEP § 2181, and examiner has turned to the specification for clarification. 
	In the specification, applicant defines the “calculation means” as a computer which the examiner considers to also encompass the “determining means” as no specific structure for the determining means if provided in the specification. Accordingly, the examiner is interpreting the “calculation means” and “determining means” to encompass 17 computer and its equivalents. Equivalent structures may include those that perform the function specified in the claim, structures that are not excluded by any specific definition provided in the specification for an equivalent, or is a structural equivalent of the corresponding element disclosed in the specification. See MPEP 2183.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-11, 13 and 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sparks (GB 2403362 A).

Regarding Claim 1, the preamble is taught by Sparks (See Abstract).  Sparks Page 7, Ln 15+ teaches the acquiring video exposures, the calculating of the body trajectory, the detection of an acoustical impact time and the determining the body impact point as claimed.  Sparks teaches slow-motion camera (2) which emphasis higher frame rates allowing the exposure of a frame rate during body impact on the landing area.  Item (1) of sparks is an array of microphones which as described detect the acoustical impact of a body hitting on a landing area.  The computer can be used to compute the body trajectory during impact and to determine the impact point through use of the acoustical signals.



Regarding claims 2-3, 10-11, 13 and 15-16, Sparks also teaches:
Claim 2: Page 5, Ln 12+ of Sparks teaches spatial interpolation being carried out between frames of the video representing time before and after the impact.  Also see Claim 12 on Page 29 which speaks of spatial interpolation representing time before the event to definer where the event (i.e. Impact was).
Claim 3:  As noted in Claim 2, the Sparks disclosure teaches the acquisition of frames before and after the impact.  This is inclusive of the last acquired exposure preceding the detected acoustical impact time.  See Page 5, Ln 12+, Page 13, 14+, Claim 12 on page 29.  See Page 7, Ln 15+ which speaks of the synchronizing of the acoustic impact time with the video frames acquired from the slow motion camera.
Claims 10 and 11:  See Page 7, Ln 15+ and Page 3, Ln 27+ which speaks of the wave’s detection through the ground or air through acoustics or vibrations generated by the impact event.

Claims 15 and 16: Sparks at the abstract and Pg. 3, 27+ speaks of at least 2 microphones arranged around a landing area.  Sparks Page 24, 20+ in addition to Pg. 3, 27+ speaks of the microphones arranged on the ground which would allow the microphones to detect waves in the ground or air.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The 

With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks (GB 2403362 A) in view of Godor (US 2019/0366187 A1).

Regarding claims 4-6, Godor teaches the calculation of a body speed at a defined position, the speed of the body is calculated on account of two different frames which correspond to two different positions wherein the second exposure can be the last acquired exposure preceding the first selected exposure.  (See [0037+ and 0042+])  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Sparks with Godor as combining prior art elements according to known methods to yield predictable results is an indication of obviousness.  See the courts rationale (A) supra.  Both the Sparks and Godor reference utilize acoustics with video frames of a sports body impacting a playing surface.  The method taught in Godor would be easily applied to the teaching of Sparks to yield predicable results such as speed determination.  Furthermore, one could utilize the teaching of Godor with the teaching of Sparks to determine the flexibility of a sports field.  (See [0042])

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks (GB 2403362 A) in view of Godor (US 2019/0366187 A1) and https://courses.lumenlearning.com/physics/chapter/2-3-time-velocity-and-speed/ (Herein “Lumen”).

	Regarding claims 7-9, the utilization of known formulas to determine speed, the length of time and impact point is not seen to be a patentable advance over the cited art of record.  The Lumen reference which shows up in a google search restrained to prior to the effective date of the instant application, clearly shows the formulas as claimed in use in claims 7-9 of the instant application.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Sparks with known formulas as taught by Lumen to analysis the different kinematic aspects of the body in motion.  Such are known scientific principles. 

Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks (GB 2403362 A) in view of Antonio (US 2001/0048754 A1).

	Regarding claims 12 and 17, Antonio teaches the measure of the distance on the ground of the body thrown from the take off point to the impact point.  Reference [0005+] and Claim 18 of Antonio.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Sparks with the teaching of Antonio to determine the propelled distance of the body and display such on a display unit.  (See [0005+]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503.  The examiner can normally be reached on Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711